SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant Paul D. Kerian (“Kerian”), an attorney appearing pro se, brought a cavalcade of claims related to his service in the Judge Advocate Generals’ Corps of the U.S. Army. The court (Trager, ■/.) granted the defendants’ motion to dismiss Kerian’s complaint and then denied Kerian’s motion for reconsideration and to amend his complaint.
Kerian appeals the decision of the court with respect to the majority of his claims. Specifically, he asserts that the district court erred in (1) dismissing his claims against the Department of Defense (“DoD”) for how it conducted its military affairs in Operation Desert Storm; (2) dismissing his claims against the DoD for retaliating against him for reporting alleged military violations and for constructively discharging him; (3) refusing Keriaris request to certify, in his name, a class of illegitimate children of soldiers and veterans to raise claims against the DoD; and (4) denying Kerian’s motion for reconsideration and to amend his complaint.
We affirm for substantially the reasons given by the court below.
We have considered all of Kerian’s arguments and find them to be without merit. We therefore AFFIRM the judgment of the district court.